Citation Nr: 9926199	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  98-06 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
arthritis, secondary to a service-connected low back 
condition.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1944 to 
August 1946.

This appeal arises from a November 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  That decision also granted service 
connection for arthritis of the right hip, assigning a 10 
percent rating, effective June 19, 1996.  The veteran did not 
appeal that determination.

On a VA Form 21-4138, received in March 1998, the veteran 
requested service connection for a heart condition and for 
arthritis of multiple joints.  It appears that the requests 
for service connection have not been developed or adjudicated 
by the RO.  Those issues, therefore, are referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is no competent medical evidence of a nexus between 
the veteran's service-connected low back condition and 
bilateral knee arthritis.

3.  Service connection is in effect for a low back condition, 
currently evaluated as 60 percent disabling; and for 
arthritis of the right hip, secondary to the service-
connected low back condition, currently evaluated as 10 
percent disabling.

4.  The veteran has a high school diploma and employment 
experience as a self-employed farm equipment salesman; he 
last worked in 1969, in that capacity.

5.  The evidence does not establish that either of the 
veteran's service-connected disabilities have caused an 
exceptional or unusual disability as to render impractical 
the application of the regular rating schedule standards.

6.  The veteran's service connected disabilities are not of 
such severity as to preclude all forms of substantially 
gainful employment.

7.  No medical complexity or controversy is shown concerning 
the veteran's claims for service connection for bilateral 
knee arthritis, secondary to a service-connected low back 
condition, and for TDIU, so as to require an independent 
medical expert opinion.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for bilateral 
knee arthritis, secondary to the service-connected low back 
condition, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).

3.  The criteria for submission for an independent expert 
medical opinion for either bilateral knee arthritis, 
secondary to the service-connected low back condition, or a 
right hip condition, have not been met.  38 U.S.C.A. § 7109 
(West 1991); 38 C.F.R. § 20.901(d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for bilateral knee arthritis, 
secondary to a service-connected low back condition

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
In addition, certain chronic diseases, such as arthritis, may 
be presumed to have been incurred during service if they 
become manifest to a compensable degree within an applicable 
period after separation from active duty.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  No conditions other than those listed in 
§ 3.309(a) can be considered for purposes of presumptive 
service connection.  38 C.F.R. § 3.307(a).

Additionally, a disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
Secondary service connection may also be granted for the 
degree of aggravation to a non-service connected disorder 
which is proximately due to or the result of a service 
connected disorder.  Allen v. Brown, 7 Vet. App. 439, 448-50 
(1995).

The initial question which must be answered in this case, 
however, is whether the veteran has presented a well grounded 
claim for service connection.  A claim for secondary service 
connection must, as must all claims, be well grounded under 
38 U.S.C. § 5107(a).  See Dinsay v. Brown, 9 Vet. App. 79, 86 
(1996); Jones (Wayne), supra (requiring medical evidence 
showing a relationship between a service-connected disability 
and the condition claimed to be secondarily service 
connected); see also Locher v. Brown, 9 Vet. App. 535, 539 
(1996); Libertine v. Brown, 9 Vet. App. 521, 522 (1996).  In 
this regard, the appellant has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded;" that 
is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  There must be 
evidence that the disability claimed is proximately due to or 
the result of the veteran's service-connected disability.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a); Wallin v. West, 11 
Vet. App. 509, 512 (1998).

To be well grounded, a service connection claim generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra), cert. denied, 118 S. Ct. 2348 (1998); Heuer v. Brown, 
7 Vet. App. 379, 384 ( 1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  For purposes of determining whether a claim 
is well grounded, the credibility of the evidence in support 
of the claim is presumed.  See Robinette, 8 Vet. App. at 75. 

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has established criteria for the determination of a 
well-grounded claim based upon the chronicity and continuity 
of symptomatology provisions of 38 C.F.R. § 3.303(b).  The 
Court has held that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).

The veteran's service medical records contain no evidence of 
any bilateral knee complaints or disorders.  His July 1946 
discharge examination report indicates that, upon physical 
examination, no musculoskeletal defects were found.

No medical evidence has been submitted showing that bilateral 
knee arthritis was manifested to a compensable (10 percent) 
degree within one year of the veteran's discharge from 
service.  See 38 C.F.R. § 3.309(a).

An October 1979 private physician report indicates that X-
rays of the bilateral knees revealed no evidence of bony 
abnormalities.

A January 1997 VA orthopedic examination report indicates 
that X-rays had revealed a small osteophyte formation off the 
superior articular surfaces of the patellae, with a finding 
of minor degenerative changes of the patellofemoral joints of 
the knees.  There is no opinion in this report, however, that 
relates these changes to the veteran's active duty service, 
or his service-connected low back condition.

An August 1997 addendum to the January 1997 examination 
report contains a statement that "[t]he arthritis of [the 
veteran's knees] may or may not be related to his service 
connected low back condition."

A September 1997 VA examination contains diagnoses of chronic 
arthritic pain secondary to degenerative joint disease of 
multiple joints and history of traumatic arthritis.  Again, 
however, there is no opinion in this report that relates 
either condition to the veteran's active duty service, or his 
service-connected low back condition.

Another September 1997 VA orthopedic examination report, 
which examination was conducted by a private physician who is 
an orthopedic specialist, indicated that X-rays had revealed 
minor degenerative changes of the patellar femoral joints of 
the knees.  The diagnosis was osteoarthritis, multiple 
joints.  The examiner indicated his opinion that the 
veteran's bilateral knee arthritis was not caused by his 
service-connected low back condition.

The Board finds there is no competent medical opinion of 
record relating any bilateral knee degenerative joint disease 
with the veteran's military service or his service-connected 
low back condition.  While the August 1997 addendum to the 
January 1997 VA examination report contains a statement that 
the veteran's bilateral knee arthritis "may or may not" be 
related to his service-connected low back condition, the 
Board notes that service connection may not be predicated on 
a resort to speculation or remote possibility.  38 C.F.R. 
§ 3.102; see also Perman v. Brown, 5 Vet. App. 237, 241 
(1993) (an examining physician's opinion to the effect that 
he cannot give a "yes" or "no" answer to the question of 
whether there is a causal relationship between emotional 
stress associated with service connected post-traumatic 
stress disorder and the later development of hypertension is 
"non-evidence"); Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis deemed speculative); Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992) (to be well 
grounded, "a claim 'need not be conclusive,' . . . but must 
be accompanied by evidence that suggests more than a purely 
speculative basis for granting entitlement to the requested 
benefits."); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure is 
insufficient to establish service connection); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (service connection 
claim not well grounded where the only evidence supporting 
the claim was a letter from a physician indicating that 
veteran's death "may or may not" have been averted if 
medical personnel could have effectively intubated the 
veteran; such evidence held to be speculative).  Statements 
from doctors which are inconclusive as to the origin of a 
disease cannot fulfill the nexus requirement to well-ground a 
claim.  See Lee v. Brown, 10 Vet. App. 336, 339 (1997) 
(citing Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992)).

While the veteran has provided his opinion that a bilateral 
knee disability was caused by his service-connected low back 
condition, the Board notes the relationship of his service-
connected disability and a non-service connected disability 
is not susceptible to informed lay observation, and thus, for 
there to be credible evidence of such a relationship, medical 
evidence is required.  See, e.g., Libertine v. Brown, 9 Vet. 
App. 521, 522 (1996); Reiber v. Brown, 7 Vet. App. 513, 516 
(1995); Proscelle v. Derwinski, 2 Vet. App. 629, 633 (1992).

A well grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak, supra.  Consequently, as a 
well grounded claim for direct or secondary service 
connection requires medical evidence of a nexus between an 
inservice injury or disease and a current disability, or 
between a service-connected disability and a non-service 
connected disability, in order to be plausible, as noted 
above, and no such evidence has been submitted, the veteran's 
claim for service connection, on either a direct or secondary 
basis, for bilateral knee arthritis, must be denied as not 
well grounded.

The Board, in finding the veteran's claim for service 
connection for bilateral knee arthritis not well grounded, 
triggers only a duty to inform the veteran, under 38 U.S.C.A. 
§ 5103(a), if the Board knows of evidence which might make 
his claim "plausible."  See McKnight v. Gober, 131 F.3d 
1483, 1485 (1997).  In this regard, while informing the 
veteran of the missing evidence, the Board also opines that 
under the facts of this claim, and for the above reasons, it 
does not realistically believe that there currently exists 
any such evidence which would make the claim "plausible."

II.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).

Under 38 C.F.R. § 3.340(a), generally, a total disability is 
considered to exist when there is present any impairment of 
mind or body, which renders it impossible for the average 
person to follow a substantially gainful occupation.  Total 
disability may or may not be permanent.  In determining 
entitlement to a total rating, neither non-service connected 
disabilities nor (advancing) age may be considered, see 38 
C.F.R. §§ 3.341(a), 4.19, but the veteran's employment 
history, education and vocational attainment, and other 
factors having a bearing on the issue are for consideration.  
See 38 C.F.R. § 4.16(b).

The objective criteria are set forth in 38 C.F.R. § 
3.340(a)(2) and provide for a total disability rating for any 
single disability or combination of disabilities (as combined 
under 38 C.F.R. § 4.25) for which the Schedule for Rating 
Disabilities prescribes a 100 percent evaluation; or where 
the requirements of 38 C.F.R. § 4.16(a) are met.  According 
to 38 C.F.R. § 4.16(a), a total rating may be assigned when 
the schedular rating is less than total, provided that, if 
there is only one disability, it is ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more, and the veteran is 
unable to secure or follow a substantially gainful occupation 
due to these service connected disabilities.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).

Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  For purposes of 
this section, marginal employment generally shall be deemed 
to exist when a veteran's earned annual income does not 
exceed the amount established by the United States Department 
of Commerce, Bureau of the Census, as the poverty threshold 
for one person.  Id.  Marginal employment may also be held to 
exist, on a facts found basis (includes but is not limited to 
employment in a protected environment such as a family 
business or sheltered workshop), when earned annual income 
exceeds the poverty threshold.  Id.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  Id.  If the veteran fails to meet 
the percentage standards of 38 C.F.R. § 4.16(a), but the 
veteran is unemployable by reason of service connected 
disabilities, the rating board should submit the case to the 
Director, Compensation and Pension Service for extra-
schedular consideration.  See 38 C.F.R. § 4.16(b); 38 C.F.R. 
§ 3.321(b)(1).

Substantially gainful employment is "that which is 
ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  See Beaty, 
Moore, supra (quoting VA Adjudication Procedure Manual M21-1, 
pt. VI, para. 50.55(8) [now para. 7.55b(7)]).  The Court has 
determined that substantially gainful employment suggests "a 
living wage."  See Beaty, supra; Ferraro, 1 Vet. App. at 
332; see also Moore, supra; 38 C.F.R. § 4.16(a).

A review of the claims file reveals that service connection 
is in effect for a low back condition, currently evaluated as 
60 percent disabling; and for arthritis of the right hip, 
secondary to the service-connected low back condition, 
currently evaluated as 10 percent disabling.
A January 1997 VA orthopedic examination report indicates 
that while the veteran was unable to walk on his toes and had 
difficulty walking on his heels, he was able to ambulate 
without the use of assistive devices.  No tenderness was 
found along the spine.  No postural abnormalities, fixed 
deformities, or tenderness or atrophy was noted.  Range of 
motion of the lumbar spine, which the examiner noted was very 
limited, was found to be 15 degrees of forward flexion, 5 
degrees of backward extension, 10 degrees of left lateral 
flexion, 10 degrees of right lateral flexion, 20 degrees of 
left rotation, and 20 degrees of right rotation.  The 
examiner indicated the veteran had pain when doing range of 
motion exercises.  X-rays were noted to reveal probable post-
operative changes at a bilateral posterolateral fusion 
between L4-5, Grade 1 stable spondylolisthesis at L4-5, and 
mild degenerative changes at disc space levels L2 and L5, and 
were noted to be similar to May 1992 X-ray reports.  The 
examiner indicated the veteran reported no spine surgeries.  
The diagnoses were degenerative disc disease of the lumbar 
spine and spondylolisthesis of L4-L5.

The most recent examination report of the low back, that of 
September 1997, indicates that, upon physical examination, 
range of motion of the lumbar spine was found to be forward 
flexion of 100 degrees, ended by pain, extension of 9 
degrees, right side bending of 8 degrees, and left side 
bending of 10 degrees.  Neurological testing was noted to be 
normal.  X-rays were noted to reveal probable post-operative 
changes at a bilateral posterolateral fusion between L4-5, 
Grade 1 stable spondylolisthesis at L4-5, and mild 
degenerative changes at disc space levels L2 and L5.  The 
diagnosis was osteoarthritis, multiple joints.

Disabilities of the spine are rated in accordance with 
38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5285-5295.  
Degenerative osteoarthritis is rated in accordance with DC 
5003, which provides that degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Under DC 5292, which 
evaluates limitation of motion of the lumbar spine, a severe 
limitation warrants a 40 percent rating, a moderate 
limitation warrants a 20 percent rating, and a slight 
limitation warrants a 10 percent rating.  The Board notes 
that the veteran's lumbar limitation of motion, as revealed 
by the VA examination report, includes limitation caused by 
pain.  Under DC 5293, which evaluates intervertebral disc 
syndrome, a pronounced syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and with little intermittent relief, warrants a 60 percent 
rating.  A severe syndrome, with recurring attacks and with 
intermittent relief, warrants a 40 percent rating.  A 
moderate syndrome, with recurring attacks, warrants a 20 
percent rating.  A mild syndrome warrants a 10 percent 
rating, and a postoperative, cured syndrome warrants a 
noncompensable (0 percent) rating.  Under DC 5295, which 
evaluates lumbosacral strain, a severe strain, with listing 
of the whole spine to opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, a loss of lateral motion with osteo-arthritic 
changes, or a narrowing or irregularity of the joint space, 
or some of the above with abnormal mobility on forced motion, 
warrants a 40 percent rating; with muscle spasm on extreme 
forward bending, and a loss of lateral spine motion, 
unilateral, in the standing position, warrants a 20 percent 
evaluation.  With only characteristic pain on motion, a 10 
percent rating is warranted.

Thus, evaluating the veteran's lumbar spine symptomatology 
under any of these codes would result in no more than a 60 
percent rating, even considering the veteran's pain and 
arthritis.  The Court has held that, in rating 
musculoskeletal disabilities, the Board is required to 
consider assigning a higher rating (in a case where the 
rating has been assigned in accordance with a diagnostic code 
based on limitation of motion) when there is greater 
limitation of motion from pain on use during flare-ups.  
DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  Additional 
impairment during exacerbations, or flare-ups, of his 
condition has not been demonstrated.  There is no medical 
evidence to show that any other symptom, including weakness 
or incoordination, results in additional functional 
impairment to a degree that would support a higher rating 
under any of the above codes.  There is, therefore, no basis 
for the assignment of a schedular rating in excess of 60 
percent for the veteran's lumbar disorder.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59; DeLuca, supra.

The January 1997 VA examination report indicates that the 
range of motion of the right hip was found to be normal.  X-
rays were noted to reveal mild degenerative changes of the 
right hip joint.

The September 1997 VA examination report indicated that, upon 
physical examination, range of motion of the right hip was 90 
degrees of flexion, and extension of the right hip was 
"markedly limited."  The examiner indicated the veteran had 
"great difficulty getting the thighs off the table, although 
[he] is able to do this a few degrees bilaterally."  X-rays 
were noted to reveal mild degenerative changes.  The 
diagnosis was as noted above.

Disabilities of the hip and thigh are rated in accordance 
with 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5250-5255.  
Under DC 5251, limitation of extension of the thigh to 5 
degrees warrants a 10 percent rating.  This is the only 
allowable rating for limitation of extension of the thigh.  
Under DC 5252 limitation of flexion to 45 degrees warrants a 
10 percent rating; to 30 degrees warrants a 20 percent 
rating; to 20 degrees warrants a 30 percent rating; and to 10 
degrees warrants a 40 percent rating.  Under DC 5253 a 
limitation of abduction of the thigh, with motion lost beyond 
10 degrees, warrants a 20 percent rating; a limitation of 
abduction of the thigh, when the veteran cannot cross his 
legs, warrants a 10 rating; a limitation of rotation of the 
thigh, when the veteran cannot toe-out the affected leg more 
than 15 degrees, a 10 percent rating is warranted.  Under DC 
5254 impairment of the flail joint of the hip warrants an 80 
percent rating.

Thus, evaluating the veteran's right hip symptomatology under 
any of these codes would result in no more than a 10 percent 
rating, even considering the veteran's pain and arthritis.  
Additional impairment during exacerbations, or flare-ups, of 
his condition has not been demonstrated.  There is no medical 
evidence to show that any other symptom, including weakness 
or incoordination, results in additional functional 
impairment to a degree that would support a higher rating 
under any of the above codes.  There is, therefore, no basis 
for the assignment of a schedular rating in excess of 10 
percent for the veteran's right hip disorder.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59; DeLuca, supra.
Thus, the assigned evaluation for the veteran's service-
connected lumbar disorder meets the criteria of § 4.16(a).  
However, as noted below, while there is one disability rated 
at 60 percent, thus meeting the § 4.16(a) criteria, it has 
not been shown that the veteran is unable to secure or follow 
a substantially gainful occupation due to these service 
connected disabilities.  A total 100 percent evaluation under 
§ 3.321(b)(1) is not warranted, as the medical evidence does 
not show the veteran's service connected disabilities, 
standing alone, present an exceptional or unusual disability 
picture, as to render impractical the application of the 
regular schedular standards, such that referral to the 
appropriate officials for consideration of an extraschedular 
evaluation is warranted.  See 38 C.F.R. § 3.321(b)(1); 
Fleshman v. Brown, 9 Vet. App. 406, 412 (1996); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Significantly, no medical evidence has been 
presented showing factors such as a marked interference with 
employment or frequent periods of hospitalization, due solely 
to the service connected disabilities, as to render 
impractical the application of the regular schedular 
standards.  Accordingly, the Board concludes that referral to 
the appropriate officials for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is 
not warranted.

During a May 1992 orthopedic examination the veteran reported 
retiring from his self-employed farm equipment dealership in 
1969.

On his March 1997 application for TDIU the veteran indicated 
that his low back condition made him unemployable; that he 
became totally disabled in January 1993, and last worked at 
that time; that he last worked as a self-employed farm 
equipment dealer; and that he has a high school degree.

In reviewing the record, the Board finds that there is no 
question that the veteran's service-connected right hip and 
low back disabilities is productive of some industrial 
impairment.  He has significant limitation of motion of the 
lumbar spine, along with definite functional limitation of 
the right hip, which undoubtedly limit his employment 
options.  However, the Board is unable to conclude that he is 
precluded from all forms of substantially gainful employment, 
within the meaning of the cited legal authority.  The medical 
evidence does not show an inability to walk, sit or stand for 
a prolonged period of time.  His gait was found to be normal 
on the most recent VA compensation examination.  There is no 
medical opinion of record that supports the veteran's claim 
that he is unable to work because of his low back and right 
hip disabilities.  The medical evidence shows that he has 
pain and arthritis of multiple joints, including many joints 
that are not service connected.  He also has other non-
service-connected disabilities, including hypertension and 
chronic obstructive pulmonary disease, which may not be 
considered.  38 C.F.R. §§ 4.14, 4.19.  In determining whether 
the veteran is entitled to total disability rating based upon 
individual unemployability, neither the veteran's non-
service-connected disabilities nor his advancing age may be 
considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
Furthermore, the fact that a veteran is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
the veteran can find employment.  Id.   

It is apparent that the veteran has been seen only 
occasionally on an outpatient basis for his service-connected 
disabilities; he has not been hospitalized in recent years; 
and there is no medical evidence that he had to quit work 
because of a low back or right hip disability.  Excluding the 
adverse effects of advancing age and non- service-connected 
conditions, the weight of the evidence shows that the 
veteran's service-connected disorders do not prevent him from 
performing the physical and mental acts required for gainful 
employment, including the acts required to perform his last 
job.  While the service-connected disorders present a 
significant industrial impairment, as reflected by the 
combined 60 percent compensation rating, there are no 
circumstances to place the appellant's case in a different 
position than similarly rated veterans.  Van Hoose, supra.  
Considering the nature and severity of the veteran's service-
connected disorders, and his educational and work background, 
he is still capable of gainful employment.  Accordingly, a 
total compensation rating based on individual unemployability 
is not warranted.
In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III.  Conclusion

The veteran's substantive appeal, received in April 1998, 
indicates, as far as the Board can discern, that he wishes to 
appeal the denial of an advisory/independent medical opinion, 
the denial of a reexamination, and insufficient reasons and 
bases.  Initially, the Board notes these issues are not 
separate, but a part of, the veteran's service connection and 
TDIU claims, and are thus not individual appealable issues.  
The Board also notes the November 1997 RO decision is 
subsumed in this Board decision; thus, the issue of allegedly 
insufficient RO decision reasons and bases is moot.

38 C.F.R. § 3.327 provides that in general, reexaminations, 
including periods of hospital observation, will be requested 
whenever VA determines there is a need to verify either the 
continued existence or the current severity of a disability.  
Generally, reexaminations will be required if it is likely 
that a disability has improved, or if evidence indicates 
there has been a material change in a disability or that the 
current rating may be incorrect.  § 3.328 provides that, when 
warranted by the medical complexity or controversy involved 
in a pending claim, an advisory medical opinion may be 
obtained from one or more medical experts who are not 
employees of VA.  Approval shall be granted only upon a 
determination by the Compensation and Pension Service that 
the issue under consideration poses a medical problem of such 
obscurity or complexity, or has generated such controversy in 
the medical community at large, as to justify solicitation of 
an independent medical opinion.

The Board finds that none of the medical issues presented in 
the veteran's current claims involves medical evidence 
indicating that the issue is either complex or controversial, 
i.e., that the issue under consideration poses a medical 
problem of such obscurity or complexity, or has generated 
such controversy in the medical community at large, as to 
justify solicitation of an independent medical opinion.  The 
Board notes that no medical evidence has been submitted in 
support of any contention that the VA examinations were 
inadequate.  As noted in Cohen v. Brown, 10 Vet. App. 128 
(1997), health professionals are experts and are presumed to 
know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis.  
Cohen, at 140.  Significantly, no medical evidence has been 
introduced which disagrees with the examination findings.  As 
the veteran was provided a VA examination prior to a finding 
by the RO that his secondary service connection claim was 
well grounded (the RO found it not well grounded after the 
examination), and as the Board, as noted above, also finds 
the veteran's claim not well grounded, there is no duty on 
the part of VA to provide another examination.  See Brewer v. 
West, 11 Vet. App. 228, 235 (1998).

A determination that an independent medical opinion is not 
warranted may be contested only as part of an appeal on the 
merits of the decision rendered on the primary issue by the 
agency of original jurisdiction.  38 C.F.R. § 3.328.


ORDER

Service connection for bilateral knee arthritis, secondary to 
a service-connected low back condition, is denied.

A total disability rating based on individual unemployability 
due to service connected disabilities is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

